DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 05/31/2021 have been fully considered but they are not persuasive. Regarding arguments on pages 9-10 of the Remarks, Examiner notes that Aronowitz teaches the claimed outputting of textual content in the specified voice, in para [0042-43]. While applicant argues that Aronowitz and Comerford are both directed to verifying speaker identity, this does not preclude the references from teaching the claimed limitations. Aronowitz’s simulation of speakers uttering specific phrases in para [0042-43] teaches the limitation of outputting textual content in a specific voice. 
Applicant's arguments at the end of page 10 of the Remarks fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding arguments on page 11 of the Remarks, Examiner notes that Aronowitz does teach the claimed limitations. Aronowitz para [0028] teaches that X, Y, and Z can represent words or phrases, similarly to the acoustic sub-features cited in the arguments. Para [0048] teaches synthesizing the voices 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 6,107,935 A), hereinafter referred to as Comerford, in view of Aronowitz (US 2015/0187356 A1).

Regarding claim 1, Comerford teaches:
A user identification method, comprising: 
extracting one or more acoustic features from acquired voice (col. 8 lines 13-45, where feature vectors are generated from the speech input); 
acquiring user information matching the one or more acoustic features (col. 8 lines 13-45, where speaker recognition is performed using the feature vectors);  

determining that the acquired voice is a voice of a new user based upon the user information matching the acoustic feature not being acquired (col. 8 lines 46-61, where a new user is incorrectly recognized and the new user corrects the result); 
generating a prompt message for inputting user information, wherein the prompt message is used for the new user to input user information (col. 8 lines 46-61, where the new user marks a menu on a display, and enrolls speaker-specific information);  
storing the one or more acoustic features and corresponding user information in a preset file, when the user information input by the new user based on the prompt message is received (col. 3 line 56 - col. 4 line 11, col. 11 line 23-28, where the information relating to the enrollment is stored in a database);
 wherein the storing the one or more acoustic features and corresponding user information in a preset file comprises: 
dividing the one or more acoustic features into a plurality of acoustic sub-features based on acoustic units (col. 8 lines 26-45, 62 - col. 9 line 15, where about 65 codewords are determined from the feature vectors); and 
storing the plurality of sub-features and corresponding user information in the preset file, wherein the preset file includes user information of each user who has input his/her voice and corresponding acoustic sub-features (col. 3 line 56 - col. 4 line 11, col. 11 line 23-28, where the information relating to the enrollment is stored in a database or codebook of speakers);
the method further comprising: 

acquiring acoustic sub-features corresponding to the user who has input his/her voice (col. 8 lines 13-45, where feature vectors are generated from the speech input); 
determining a voice corresponding to the text content based on the acoustic sub-features corresponding to the user who has input his/her voice (col. 8 lines 13-45, where speaker recognition is performed using the feature vectors); and 
the method further comprising authenticating user identification based on the plurality of acoustic sub-features (col. 8 lines 13-45, where speaker recognition is performed using the feature vectors).
Comerford does not teach:
outputting the textual content using the voice determined;
wherein the acoustic units comprise a plurality of pronunciation sub-units, and the determining a voice corresponding to the textual content comprises organizing the plurality of pronunciation sub-units into the voice determined corresponding to the outputting the textual content;
Aronowitz teaches:
outputting the textual content using the voice determined (para [0042-43], where a development set consisting of synthesized samples of speech is provided or output);
wherein the acoustic units comprise a plurality of pronunciation sub-units, and the determining a voice corresponding to the textual content comprises organizing the plurality of pronunciation sub-units into the voice determined corresponding to the outputting the textual content (para [0048], where the utterances are synthesized, which is considered organizing the sub-units, and para [0028], where the 
the method further comprising authenticating user identification based on the plurality of acoustic sub-features (para [0045], where the speaker identity is verified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Comerford by using the synthesis of Aronowitz (Aronowitz para [0048]) using the voice samples of Comerford (Comerford col. 8 lines 13-45), in order to perform speaker verification to verify the identity of a target speaker (Aronowitz para [0045]).

Regarding claim 5, Comerford teaches:
A user identification apparatus, comprising: 
a feature extracting circuit, configured to extract one or more acoustic features from acquired voice (col. 8 lines 13-45, where feature vectors are generated from the speech input); 
an information acquiring circuit, configured to acquire user information matching the acoustic feature (col. 8 lines 13-45, where speaker recognition is performed using the feature vectors);  
an information outputting circuit, configured to output the user information based upon the information acquiring circuit acquiring the user information matching the acoustic feature (col. 8 lines 46-61, where feedback of the recognition is given to the user);  
a determining circuit, configured to determine that the acquired voice is a voice of a new user when the user information matching the acoustic feature is not acquired (col. 8 lines 46-61, where a new user is incorrectly recognized and the new user corrects the result); 
a prompting circuit, configured to generate a prompt message for inputting user information, wherein the prompt message is used for the new user to input user information (col. 8 lines 46-61, where the new user marks a menu on a display, and enrolls speaker-specific information); and 

wherein the storage circuit comprises: 
a dividing sub-circuit, configured to divide the acoustic feature into a plurality of acoustic sub-features based on acoustic units (col. 8 lines 26-45, 62 - col. 9 line 15, where about 65 codewords are determined from the feature vectors); and 
a storage sub-circuit, configured to store the plurality of sub-features and corresponding user information in a preset file, wherein the preset file includes user information of each user who has input his/her voice and corresponding acoustic sub-features (col. 3 line 56 - col. 4 line 11, col. 11 line 23-28, where the information relating to the enrollment is stored in a database or codebook of speakers);  
wherein the apparatus further comprises:  
a receiving circuit, configured to receive an operation command that broadcasts a piece of text content with an acoustic feature matching a user who has input his/her voice (col. 11 lines 23-63, where a user attempts to access a voice dialing system, and col. 7 lines 53-55, where the system is text independent); 
an acquiring circuit, configured to acquire acoustic sub-features corresponding to the user who has input his/her voice (col. 8 lines 13-45, where feature vectors are generated from the speech input); 
a voice determining circuit, configured to determine a voice corresponding to the text content based on the acoustic sub-features corresponding to the user who has input his/her voice (col. 8 lines 13-45, where speaker recognition is performed using the feature vectors); and 

Comerford does not teach:
a voice outputting circuit, configured to output the textual content using the voice determined;
wherein the acoustic units comprise a plurality of pronunciation sub-units, and the voice determining circuit is configured to determine the voice corresponding to the textual content by organizing the plurality of pronunciation sub-units into the voice determined corresponding to the outputting the textual content;
Aronowitz teaches:
a voice outputting circuit, configured to output the textual content using the voice determined (para [0042-43], where a development set consisting of synthesized samples of speech is provided or output);
wherein the acoustic units comprise a plurality of pronunciation sub-units, and the voice determining circuit is configured to determine the voice corresponding to the textual content by organizing the plurality of pronunciation sub-units into the voice determined corresponding to the outputting the textual content (para [0048], where the utterances are synthesized, which is considered organizing the sub-units, and para [0028], where the X, Y, and Z represent one or more phrases or words, where the pronunciation sub-units are interpreted as words or phrases according to para [0098] of Applicant’s Specification);
the user identification apparatus is further configured to authenticate user identification based on the plurality of acoustic sub-features (para [0045], where the speaker identity is verified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Comerford by using the synthesis of Aronowitz 

Regarding claim 9, Comerford in view of Aronowitz teaches:
An apparatus implementing the user identification method according to claim 1, comprising: 
a processing circuit (Comerford col. 7 lines 34-52, where a processor is used); and 
memory configured to store instructions executable by the processing circuit (Comerford col. 7 lines 34-52, where memory is used), 
wherein the processing circuit is configured to: 
implement operations of the user identification method (see rejection of claim 1).  

Regarding claim 10, Comerford in view of Aronowitz teaches:
The apparatus according to claim 9, wherein the memory comprises a non-transitory computer-readable storage medium having computer instructions stored therein for execution by the processing circuit (Comerford col. 7 lines 34-52, where memory is used).  

Regarding claim 11, Comerford in view of Aronowitz teaches:
The apparatus of claim 10, wherein the extracting comprises: 
parameterizing the acquired voice into a plurality of voice parameters (Comerford col. 8 lines 13-25, where mel cepstral feature vectors are determined from the input voice); and 
converting the parameterized voice into machine-identifiable voice feature vectors (Comerford col. 8 lines 13-25, where mel cepstral feature vectors are determined from the input voice).  

Regarding claim 12, Comerford in view of Aronowitz teaches:


Regarding claim 13, Comerford in view of Aronowitz teaches:
The apparatus of claim 12, wherein the processing circuit is further configured to identify the user in a voice call through the apparatus (Comerford col. 11 lines 23-63, where a user attempts to access a voice dialing system and is verified by speaker recognition).  

Regarding claim 15, Comerford in view of Aronowitz teaches:
The apparatus of claim 13, wherein the voice call is through one or more communication applications (Comerford col. 11 lines 7-22, where the voice dialing system is interpreted as a communication application).  

Regarding claim 16, Comerford in view of Aronowitz teaches:
The apparatus of claim 15, wherein the instructions further comprise: 
determining whether the acquired voice is a voice of a new user based upon that the user information matching the acoustic feature being not acquired (Comerford col. 8 lines 46-61, where a new user is incorrectly recognized and the new user corrects the result); and 
generating a prompt message for the new user to input user information (Comerford col. 8 lines 46-61, where the new user marks a menu on a display, and enrolls speaker-specific information).  

Regarding claim 17, Comerford in view of Aronowitz teaches:
The apparatus of claim 16, wherein the instructions further comprise storing the one or more acoustic features and corresponding user information in a preset file, when user information input by a user based on the prompt message is received (Comerford col. 3 line 56 - col. 4 line 11, col. 11 line 23-28, where the information relating to the enrollment is stored in a database).  

Regarding claim 18, Comerford in view of Aronowitz teaches:
The apparatus of claim 17, wherein the instructions further comprise dividing the one or more acoustic features into a plurality of acoustic sub-features based on acoustic units by segmenting textual content corresponding to the acquired voice (Comerford col. 8 lines 26-45, 62 - col. 9 line 15, where about 65 codewords are determined from the feature vectors, where shorter sample time results in fewer codewords, and col. 7 lines 53-55, where the system is text independent).  

Regarding claim 19, Comerford in view of Aronowitz teaches:
The apparatus of claim 12, wherein the processing circuit is further configured to identify the user for security applications (Comerford col. 11 lines 44-63, where the system determines if the user is authorized).  

Regarding claim 20, Comerford in view of Aronowitz teaches:
The apparatus of claim 19, wherein the security applications comprise user authentication to provide proper authorization to execute user commands (Comerford col. 11 lines 44-63, where the system determines if the user is authorized to access the voice dialing system).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comerford, in view of Aronowitz, further in view of Binder et al. (US 2014/0222436 A1), hereinafter referred to as Binder.

Regarding claim 14, Comerford in view of Aronowitz teaches:
The apparatus of claim 13,
Comerford in view of Aronowitz does not teach:
wherein the voice call is a telephone call, and wherein the apparatus comprises mobile terminal.
Binder teaches:
wherein the voice call is a telephone call, and wherein the apparatus comprises mobile terminal (para [0047], where the device is a phone).
The prior art contained a device which differed from the claimed device by the substitution of some components (mobile phone) with other components (phone). The substituted components and their functions were known in the art, and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0187405 A1 para [0022] where speaker verification and authentication is performed, and para [0060] where voices are synthesized; US 2003/0163739 A1 para [0001-2] teach speaker verification and voice cloning.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658